MONTIEL, Judge.
Jerry Brooks filed a petition styled as a “Petition for Writ of State Habeas Corpus" with the Escambia Circuit Court, challenging his conviction in Cullman County for rape. The Escambia Circuit Court found that the petition was seeking relief from conviction and correctly ordered the case transferred to the Cullman Circuit Court as required by Rule 32.5, A.R.Crim.P. While the Cullman Circuit Court properly treated the petition as a post-conviction proceeding under Rule 32, it did not give the appellant the opportunity to file a proper Rule 32 petition as required by Rule 32.6(a), A.R.Crim.P. Therefore, this case is remanded to the Cullman Circuit Court with directions that the petition be returned to the appellant so that he can have the opportunity to file a proper Rule 32 petition as required by Rule 32.6, A.R.Crim.P. Drayton v. State, 600 So.2d 1088 (Ala.Crim.App.1992); Nickerson v. State, 597 So.2d 762 (Ala.Crim.App.1992).
REVERSED AND REMANDED.
All the Judges concur.